Case: 2:20-cv-03128-MHW-KAJ Doc #: 22 Filed: 07/26/21 Page: 1 of 4 PAGEID #: 1103



                          UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Billie A. Royster,

        Plaintiff,                                        Case No. 2:20-cv-3128


        V.                                                Judge Michael H. Watson

 Commissioner of Sociai Security,                         Magistrate Judge Jolson

        Defendant.


                                 OPiNION AND ORDER

        On May 12, 2021, Magistrate Judge Jolson, to whom this case was

 referred, issued a Report and Recommendation ("R&R") recommending the

 Court overrule PlaintifTs Statement of Specific Errors and affirm the

 Commissioner of Social Security's denial of benefits. R&R, ECF No. 20.

        Plaintiff contended in her Statement of Specific Errors that the ALJ

 discounted Plaintiffs allegations of symptoms as not supported by diagnostic

 testing results and clinical examination findings and failed to evaluate Plaintiffs

 credibility.^ Stmt. of Errors 16, ECF No. 17. In response, the R&R noted that

 Social Security Rule ("SSR") 12-2p requires an ALJ to evaluate a claimant's

 credibility pursuant to a two-step process outlined in SSR 16-3p. R&R 6, ECF


  The Social Security Administration and rules do not refer to assessing "credibility" but
 rather to performing a "subjective symptom evaluation." SSR 16-3p. The Court refers
 herein to "credibility" for ease of reference and because that is the term Plaintiff uses in
 her Statement of Specific Errors.
Case: 2:20-cv-03128-MHW-KAJ Doc #: 22 Filed: 07/26/21 Page: 2 of 4 PAGEID #: 1104



 No. 20. The R&R explains that the second step of that process requires an ALJ

 to evaluate credibility by looking first at objective medical evidence. Id. Then, if

 the objective medical evidence does not support the claimant's subjective

 assertions regarding her symptoms and the limiting effects of her symptoms,the

 ALJ must consider all record evidence. Id. at 7. This evaluative process is

 followed even when a claimant alleges disability based on fibromyalgia. SSR 12-

 2p at *5(referencing SSR 96-7p, which has been replaced with SSR 16-3p). If

 the medical signs and laboratory findings in the record do not substantiate a

 claimant's statements about the intensity, persistence, and limiting effects of her

 fibromyalgia, the ALJ considers such evidence as "the person's daily activities,

 medications or other treatments the person uses, or has used, to alleviate

 symptoms: the nature and frequency of the person's attempts to obtain medical

 treatment for symptoms; and statements by other people about the person's

 symptoms." SSR 12-2p at *5.

       The R&R concluded that the ALJ did assess the credibility of PiaintifTs

 statements about the intensity, persistence, and limiting effects of her

 fibromyalgia by considering, first, whether the statements were supported by

 objective medical evidence and, second, whether the statements were supported

 by other record evidence. R&R 8, ECF No. 20. The R&R concluded that the ALJ

 did not err by considering objective medical evidence as part of that credibility

 assessment before considering all other record evidence. Id. The R&R then

 concluded that substantial evidence supported the ALJ's determinations that

 Case No. 2:20-cv-3128                                                      Page 2 of 4
Case: 2:20-cv-03128-MHW-KAJ Doc #: 22 Filed: 07/26/21 Page: 3 of 4 PAGEID #: 1105



 neither objective medicai evidence nor the other record evidence supported

 Plaintiffs statements about the intensity, persistence, and limiting effects of her

 fibromyaigia. Id. at 9.

       The Court has conducted a de novo review of Piaintiffs Statement of

 Specific Errors, the R&R, and Piaintiffs objections. The Court concludes

 Piaintiffs objections lack merit.

       The ALJ found that the "objective evidence" did not support the degree of

 limitation Plaintiff alleged from her fibromyaigia and reactive arthritis. ALJ Dec.,

 ECF No. 12-2 at PAGEID # 75. First, Plaintiff offers no argument the ALJ's

 references to objective medicai evidence were inappropriate when analyzing the

 symptoms from reactive arthritis.

       Second, Plaintiff has not cited any case law stating it is improper to

 consider whether objective medicai evidence supports a claimant's statements

 regarding the limiting effects of fibromyaigia if the ALJ does not base her

 conclusion on that analysis alone. Where, as here, the ALJ considers objective

 medical evidence but also considers whether other objective record evidence

 supports the claimant's statements, the Court finds no error. The Court notes

 that the ALJ's conclusion was supported by non-medicai evidence such as:

 Plaintiff was routinely observed as "weii-appearing and in no acute distress": she

 reported that medication improved her sleep; she did not need an ambulatory aid

 despite her allegations of balance problems; and Plaintiff rated her pain a 2 out of

 10 after using Gabapentin and Sulfasaiazine. This is sufficient non-medicai-

 Case No. 2:20-cv-3128                                                     Page 3 of 4
Case: 2:20-cv-03128-MHW-KAJ Doc #: 22 Filed: 07/26/21 Page: 4 of 4 PAGEID #: 1106



 record evidence to support the ALJ's discounting of Plaintiff's subjective

 statements regarding the limiting effects of fibromyalgia.

       IT IS SO ORDERED.




                                        IICHAEL H. WATSON,JUDGE
                                       UNITED STATE DISTRICT COURT




 Case No. 2:20-cv-3128                                                   Page 4 of 4
